In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-3264
DARNELL BRIDGES,
                                             Petitioner-Appellant,
                                 v.

JOHN CHAMBERS, Warden,
                                             Respondent-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
          No. 04 C 6447—Matthew F. Kennelly, Judge.
                          ____________
    ARGUED FEBRUARY 13, 2006—DECIDED MAY 12, 2006
                    ____________


  Before KANNE, EVANS, and WILLIAMS, Circuit Judges.
  KANNE, Circuit Judge. Darnell Bridges was convicted
in Illinois of aggravated battery. He is before us now on his
28 U.S.C. § 2254 petition, which was denied by the district
court. The sole issue centers on whether Bridges’s confes-
sion to the Chicago police was voluntary, given that he
was only 17 years old at the time and that the police
purposefully separated Bridges from his parents during
both his arrest and subsequent interrogations. Although we
are disturbed with the choice of tactics used by the police,
the Appellate Court of Illinois appropriately evaluated all
of the circumstances surrounding the confession, and its
decision that the confession was voluntary was not contrary
2                                                No. 05-3264

to, nor did it involve an unreasonable application of, clearly
established federal law. We therefore affirm.


                       I. HISTORY
  Stacy Spires, an off-duty Chicago police officer, was an
innocent bystander who was accidently shot during a gang-
related shooting. Upon investigating, the police immedi-
ately suspected Bridges was involved. Detective Stanley
Turner, along with other Chicago police officers, went to
Bridges’s home, where Turner spoke with Bridges’s mother.
She was unwilling to divulge Bridges’s location, but offered
to take the police to him. She then led officers to a local
grocery store where Bridges worked. After asking Bridges
a few questions in the presence of his mother and his
employer, Turner (and the mother) left the store. Before
leaving, Turner told the mother he would contact her should
further questioning be necessary. Some 10 to 15 minutes
later, three different officers returned to the store and took
Bridges to the police station for questioning. Bridges’s
mother was not contacted, and she did not learn of the
arrest until hours later. Upon her arrival at the police
station, she was told she could see her son, but she was not
actually allowed to do so at any time.
  Bridges was interrogated three times while in police
custody. The first interrogation began at 8:30 p.m., and
Bridges was questioned by a detective for 30 minutes. He
was questioned again for 30 minutes starting at 3:30 a.m.
the following morning. Neither interview was eventful.
Beginning at 6:00 a.m., Bridges was questioned for about an
hour, and he provided a statement at that time in which he
admitted to being a lookout for the shooters. Based on this
statement, Bridges was indicted and ultimately went to
trial, where he was acquitted of attempted murder, but was
found guilty of aggravated battery of Spires with a firearm.
No. 05-3264                                                 3

   Bridges appealed to the Appellate Court of Illinois,
raising several issues. The most important issue for our
purposes was whether Bridges’s statement was voluntary,
given that he was under 18 years of age and he was not
allowed to have a parent or other friendly adult present.
Without recounting all the issues, suffice it to say the
appellate court evaluated the totality of the circum-
stances surrounding the confession and found it was
voluntary. Bridges’s petition for leave to appeal to the
Illinois Supreme Court was subsequently denied. Bridges
then filed his petition pursuant to 28 U.S.C. § 2254 in the
district court, raising two issues, including whether his
confession was voluntary. Both issues were denied, and
the district court granted Bridges a certificate of appeal-
ability with respect to the voluntariness issue. It is to this
issue that we now turn.


                      II. ANALYSIS
  “[I]n habeas cases, we review the district court’s factual
findings for clear error and its legal conclusions de novo.”
Charlton v. Davis, 439 F.3d 369, 372 (7th Cir. 2006) (cita-
tion omitted). Pursuant to the Antiterrorism and Effective
Death Penalty Act of 1996 (the “AEDPA”), we may grant
habeas corpus relief only if the state court’s decision is
contrary to, or employs an unreasonable application of,
clearly established federal law as determined by the United
States Supreme Court. 28 U.S.C. § 2254(d)(1); Williams v.
Taylor, 529 U.S. 362, 367 (2000). A decision is “contrary to”
clearly established federal law “if the state court arrives at
a conclusion opposite to that reached by [the Supreme
Court] on a question of law or if the state court decides a
case differently than [the Supreme Court] has on a set of
materially indistinguishable facts.” Williams, 529 U.S. at
413. A decision represents an “unreasonable application” of
clearly established federal law “if the state court identifies
4                                                    No. 05-3264

the correct governing principle from [the Supreme Court’s]
decisions but unreasonably applies that principle to the
facts of the prisoner’s case.” Id.
  At the outset, we note Bridges’s argument relies on a
faulty premise. Bridges argues, “In short, the Illinois courts
did not apply the correct totality of the circumstances test
because there are two different tests—one for juveniles and
one for adults.”1 It is undisputed that the voluntariness of
confessions has long been analyzed by examining the
totality of the circumstances surrounding the interrogation.
Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973).
However, there is only one test, not two. It is logically
impossible to have more than one totality-of-the-circum-
stances test. Either all relevant circumstances are consid-
ered or they are not. Essentially, Bridges argues his
supposed juvenile status entitles him to an evidentiary
presumption where none exists. “This totality-of-the-
circumstances approach is adequate to determine whether
there has been a waiver even where interrogation of
juveniles is involved.” Fare v. Michael C., 442 U.S. 707, 725
(1979); see Ruvalcaba v. Chandler, 416 F.3d 555, 560-61
(7th Cir. 2005) (quoting same); see also Gallegos v. Colo-
rado, 370 U.S. 49, 55 (1962) (explaining, in evaluating the
voluntariness of a child’s confession, “There is no guide to
the decision of cases such as this, except the totality of
circumstances. . . .”).
  Bridges does not argue the Illinois appellate court did not
consider the circumstances surrounding his statement. In


1
   Bridges acknowledges that, “This precept [has] never [been]
articulated this way . . . .” Furthermore, at oral argument,
Bridges’s counsel conceded that at the time of Bridges’s arrest,
there was no Supreme Court case involving a 17-year-old in the
present context. Bridges certainly has an uphill battle to show the
Illinois court acted contrary to, or unreasonably applied, Supreme
Court precedent if there was no such precedent to point to.
No. 05-3264                                                  5

fact, Bridges goes so far as to say that court “may have
applied a totality of the circumstances test” (emphasis
in original), which is confirmed by the Illinois court’s
opinion:
    We look to the totality of the circumstances to
    determine the voluntariness of a statement. Factors
    to be considered include: the defendant’s age,
    intelligence, background, experience, mental capac-
    ity, education and physical condition at the time of
    questioning, the legality and duration of the deten-
    tion, the duration of the questioning, and any
    physical or mental abuse by the police, including
    any threats or promises. No single factor is
    dispositive.
People v. Bridges, No. 1-01-0914, slip op. at 15 (Ill. App. Ct.
May 20, 2003) (citations omitted). The court then looked at
each of these factors individually and concluded the state-
ment was made voluntarily. See id. at 15-19. Given that the
court applied the proper test as required by the Supreme
Court, we are not in a position to find its decision was
contrary to clearly established federal law as determined by
the Supreme Court.
  Bridges then makes a second argument, this one concern-
ing his age. Bridges was one month shy of his 18th birthday
at the time of the interrogation. Bridges argues that
because he was a juvenile at the time, the court
was required to consider his prior experience with the
criminal justice system and the presence or absence
of friendly adults, usually the parents. Furthermore,
according to Bridges, “when reviewing the statements of
a juvenile, the Supreme Court recognizes a ‘special cau-
tion’ factor.” Because the Illinois court did not consider
these additional “juvenile factors,” its decision was both
contrary to and constituted an unreasonable application of
“Supreme Court law,” or so the argument goes.
6                                                 No. 05-3264

   Once again, Bridges’s argument relies on a faulty prem-
ise, namely that Bridges was a juvenile. Contrary to his
argument, the law in Illinois could not be any clearer. The
Illinois General Assembly has spoken and has declared that
a juvenile is someone under the age of 17. See 705 ILCS
405/5-105(3) (“‘Delinquent minor’ means any minor who
prior to his or her 17th birthday . . . .”). Bridges does not
dispute that the Illinois statute applies to him and that it
does not categorize him as a juvenile. Rather, he argues the
Supreme Court has repeatedly recognized 17-year-olds as
juveniles, and he seems to argue that recognition trumps
the Illinois statute. Bridges then provides a wide array of
Supreme Court cases in which the Court referred to 17-
year-olds as “juveniles,” “children,” “boy[s],” “adolescent[s],”
and “minors.” None of these cases involved the voluntari-
ness of a confession. A review of the cases cited by Bridges
shows these descriptive terms did not establish any consti-
tutional rule, nor did they create any legal significance. In
other words, the characterizations were not all that mate-
rial to the outcome of the case, nor did the Court come close
to establishing that those under 18 must be considered
juveniles. Moreover, it is common for federal courts to look
to state law to determine a person’s status. Cf. Elk Grove
Unified Sch. Dist. v. Newdow, 542 U.S. 1, 12 (2004) (“The
whole subject of the domestic relations of husband and wife,
parent and child, belongs to the laws of the States and not
to the laws of the United States.”) (quotations and citations
omitted). It was therefore not unreasonable for the Illinois
court, consistent with Illinois law, to conclude Bridges
was not a juvenile.
  Bridges then points to other sources to argue he must
be considered a juvenile. For example, for federal juvenile
delinquency purposes, 18 U.S.C. § 5031 defines a juvenile
as someone under the age of 18. Also, according to Bridges,
Congress has interpreted Supreme Court precedent to
establish that 17-year-olds are juveniles. Furthermore,
Bridges argues “the Supreme Court and everyone else”
No. 05-3264                                                    7

implicitly considers 17-year-olds as juveniles, citing “the
history leading up to the passage of the 26th Amendment.”
All of these sources are unpersuasive for the same reason:
None involve Supreme Court precedent that clearly estab-
lished that 17-year-olds must be considered juveniles. As
stated earlier, this is the requirement under 28 U.S.C.
§ 2254(d)(1), and Bridges has failed to meet his burden.
  Bridges’s final argument is that his statement was not
voluntary, given the “chilling facts” surrounding his
interrogation, including the “peculiarly outrageous” conduct
of the police in keeping Bridges’s parents away from their
son during questioning. The police did orchestrate the
situation in a conscious effort to keep Bridges’s parents,
especially his mother, from being present. It appears the
police did not even inform the parents that Bridges was in
custody. Bridges argues this police behavior is the culture
in Illinois, as it is one of the few jurisdictions in which the
police can intentionally separate a 17-year-old suspect from
his or her parents during questioning, despite the suspect’s
requests to the contrary.2 While this conduct gives us pause,
and indeed we encourage the police to consider other
interrogation techniques for 17-year-olds, this behavior by
itself is not enough to warrant a finding that the Illinois
court’s decision was contrary to, or employed an unreason-
able application of, federal law.
  The Illinois court considered the totality of the circum-
stances, and its decision did not involve an unreasonable
application of clearly established federal law. It noted


2
  This tactic might be invalidated in the future. See Roper v.
Simmons, 543 U.S. 551 (2005) (barring execution of a 17-year-old
under the Eighth and Fourteenth Amendments); Yarborough v.
Alvarado, 541 U.S. 652 (2004) (considering interaction of police
with the parents of a 17-year-old when evaluating whether he was
“in custody” for purposes of Miranda). However, these cases were
decided after Bridges’s conviction became final and are of no use
to him now.
8                                                  No. 05-3264

Bridges was almost 18, he was a senior in high school, he
was receiving average grades, he regularly attended school,
and he also held down a part-time job. He lived in a stable,
two-parent household. As for the actual questioning, it was
relatively brief. He was questioned for 30 minutes begin-
ning at 8:30 p.m., then again at 3:30 a.m. for 30 minutes.
He was then questioned for an hour starting at 6:00 a.m., at
which time he gave his statement. He was allowed to use
the restroom, and he was given something to drink. There
was no evidence he was not allowed to sleep between
interviews. Finally, the Illinois court found the police did
not engage in any physical or mental abuse. In the end, the
court examined Bridges’s intelligence, background, experi-
ence, mental capacity, education, and physical condition, as
well as the legality and duration of the detention, the
duration of the questioning, and any physical or mental
abuse by the police, including any threats or promises. The
court also explained how relevant Illinois law considered
Bridges an adult, and not a juvenile.3 Properly evaluating
all of these factors using the totality-of-the-circumstances
test, the court determined that Bridges’s statement was
voluntary. Having reviewed the record before us, we find
nothing in the decision that was contrary to, or involved an
unreasonable application of, clearly established federal
law as determined by the Supreme Court.




3
  In fact, as was confirmed at oral argument, Bridges could not
even be charged as a juvenile for his actions under Illinois law,
given that he was over 16.
No. 05-3264                                            9

                 III. CONCLUSION
  For the reasons set forth above, the district court’s
decision to deny Bridges’s § 2254 petition is AFFIRMED.

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                 USCA-02-C-0072—5-12-06